HOFFMAN, Judge,
dissenting.
I respectfully dissent from the majority's ruling that the Lake Circuit Court lacked subject-matter jurisdiction in the adoption matter.
According to IND.CODE § 81-3-1-l1(a) (1988 Ed.), courts with probate jurisdiction handle adoption matters. In Lake County, the superior court is divided into civil, criminal, county, and juvenile divisions. IND. CODE § 38-5-29.5-21(a) (1992 Supp.). The juvenile division of the Lake Superior Court does not have probate jurisdiction; therefore, it does not have subject-matter jurisdiction over adoption matters. The Lake Circuit Court, on the other hand, does have probate jurisdiction; therefore, under IND. CODE § 31-3-1-1(a), it has subject-matter jurisdiction over adoption matters.
Sudis filed her Petition to Revoke Adoption in the Lake Circuit Court, the same court which had originally granted the adoption. As the majority notes, the filing occurred after the juvenile court's commencement of the CHINS proceeding and sought to relieve Sudis of all parental responsibility for T.B., including any participation in treatment programs for T.B. Relying on Lucas v. Grant County DPW (1986), Ind.App., 495 N.E.2d 798, the majority holds that the circuit court's revocation of the adoption conflicted with the exclusive jurisdiction of the juvenile court under IND.CODE § 31-6-2-1.1(a) (1992 Supp.). However, as previously discussed, the juvenile court does not have probate jurisdiction. Consequently, even though the juvenile court had exclusive jurisdiction in the CHINS proceeding, it could only have exclusive jurisdiction in matters in which the court by statute has subject-matter jurisdiction. The juvenile court had no jurisdiction in the adoption matter.
The Lake Circuit Court did not lack subject-matter jurisdiction in the adoption matter.